                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza



 MEMO ENDORSED
                                                    New York, New York 10007


                                                      December 5, 2019


BY ECF                                          USDC SDNY
The Honorable Valerie E. Caproni                DOCUMENT
United States District Judge                    ELECTRONICALLY FILED
Southern District of New York                   DOC #:
40 Foley Square                                 DATE FILED: 12/6/2019
New York, New York 10007

        Re:    United States v. $26,884.00 in United States Currency, et al.,
               19 Civ. 8095 (VEC)

Dear Judge Caproni:

        The Government writes, with the consent of defense counsel, to respectfully request an
adjournment of the pretrial conference currently scheduled for December 13, 2019, at 10:00 a.m.
The reason for the requested adjournment is that the undersigned attorney for the Government will
be on trial before Judge Schofield at that time. This is the first request for an adjournment. The
parties are available on December 23 or 24, or any day the week of December 30, 2019.


                                                      Respectfully submitted,
Application GRANTED.                                  GEOFFREY BERMAN
                                                      United States Attorney
The IPTC is ADJOURNED to
January 3, 2020, at 10:00 a.m. The
parties' joint preconference letter is          By:
due no later than December 26, 2019.                  Alexandra Rothman
                                                      Assistant United States Attorney
                                                      (212) 637-2580

    cc: Defense counsel (by ECF)
                                                 SO ORDERED.



                                                                                   12/6/2019
                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
